 

EXHIBIT 10.5

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (the “Agreement”) is entered into as of the 18th
day of April, 2003, by and among Ribozyme Pharmaceuticals, Inc., a Delaware
corporation (the “Company”) and the indemnitees listed on the signature pages
hereto (each an “Indemnitee” and collectively, the “Indemnitees”).

 

RECITALS

 

A. The Company and the Indemnitees recognize the continued difficulty in
obtaining liability insurance for the Company’s directors, officers, employees,
controlling persons, agents and fiduciaries, the significant increases in the
cost of such insurance and the general reductions in the coverage of such
insurance.

 

B. The Company and the Indemnitees further recognize the substantial increase in
corporate litigation in general, subjecting directors, officers, employees,
controlling persons, agents and fiduciaries to expensive litigation risks at the
same time as the availability and coverage of liability insurance has been
severely limited.

 

C. The Indemnitees do not regard the prior protection available as adequate
under the circumstances, and the Indemnitees and other directors, officers,
employees, controlling persons, agents and fiduciaries of the Company are not
willing to serve in such capacities without additional protection, so the
Company and the Indemnitees desire to enter into this Agreement.

 

D. The Company (i) desires to attract and retain the involvement of highly
qualified groups, such as the Indemnitees, to serve the Company and, in part, to
induce each Indemnitee to be involved with the Company and (ii) wishes to
provide for the indemnification and advancing of expenses to each Indemnitee to
the maximum extent permitted by law.

 

E. In view of the considerations set forth above, the Company desires that each
Indemnitee be indemnified by the Company as set forth herein.

 

NOW, THEREFORE, the Company and each Indemnitee hereby agrees as follows:

 

1. Indemnification.

 

a. Indemnification of Expenses. The Company shall indemnify and hold harmless
each Indemnitee (including, without limitation, its respective directors,
officers, partners, employees, agents and spouses) and each person who controls
any of them or who may be liable within the meaning of Section 15 of the
Securities Act of 1933, as amended (the “Securities Act”), or Section 20 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) to the fullest
extent permitted by law if such Indemnitee was or is or becomes a party to or
witness or other participant in, or is threatened to be made a party to or
witness or other participant in, any threatened, pending or completed action,
suit, proceeding or alternative dispute resolution mechanism, or any hearing,
inquiry or investigation that such Indemnitee



--------------------------------------------------------------------------------

reasonably believes might lead to the institution of any such action, suit,
proceeding or alternative dispute resolution mechanism, whether civil, criminal,
administrative, investigative or other (hereinafter a “Claim”) by reason of (or
arising in part out of) any event or occurrence related to the fact that such
Indemnitee is or was a director, officer, employee, controlling person, agent or
fiduciary of the Company, or any subsidiary of the Company, or is or was serving
at the request of the Company as a director, officer, employee, controlling
person, agent or fiduciary of another corporation, partnership, joint venture,
trust or other enterprise, or by reason of any action or inaction on the part of
such Indemnitee while serving in such capacity including, without limitation,
any and all losses, claims, damages, expenses and liabilities, joint or several
(including, without limitation, any investigation, legal and other expenses
incurred in connection with, and any amount paid in settlement of, any action,
suit, proceeding or any claim asserted) under the Securities Act, the Exchange
Act or other federal or state statutory law or regulation, at common law or
otherwise, which relate directly or indirectly to the registration, purchase,
sale or ownership of any securities of the Company or to any fiduciary
obligation owed with respect thereto (hereinafter an “Indemnification Event”)
against any and all expenses (including, without limitation, reasonable
attorneys’ fees and all other reasonable costs, expenses and obligations
incurred in connection with investigating, defending a witness in or
participating in (including, without limitation, on appeal), or preparing to
defend, be a witness in or participate in, any such action, suit, proceeding,
alternative dispute resolution mechanism, hearing, inquiry or investigation),
judgments, fines, penalties and amounts paid in settlement (if such settlement
is approved in advance by the Company, which approval shall not be unreasonably
withheld) of such Claim and any federal, state, local or foreign taxes imposed
on such Indemnitee as a result of the actual or deemed receipt of any payments
under this Agreement (collectively, hereinafter “Expenses”), including, without
limitation, all interest, assessments and other charges paid or payable in
connection with or in respect of such Expenses. Such payment of allowed Expenses
shall be made by the Company as soon as practicable but in any event no later
than five (5) days after written demand by the Indemnitee therefor is presented
to the Company.

 

b. Reviewing Party. Notwithstanding the foregoing, (i) the obligations of the
Company under Section 1(a) shall be subject to the condition that the Reviewing
Party (as described in Section 10(e) hereof) shall not have determined (in a
written opinion, in any case in which the Independent Legal Counsel referred to
in Section 10(d) hereof is involved) that an Indemnitee would not be permitted
to be indemnified under applicable law, and (ii) each Indemnitee acknowledges
and agrees that the obligation of the Company to make an advance payment of
Expenses to an Indemnitee pursuant to Section 2(a) (an “Expense Advance”) shall
be subject to the condition that, if, when and to the extent that the Reviewing
Party determines that an Indemnitee would not be permitted to be so indemnified
under applicable law, the Company shall be entitled to be reimbursed by such
Indemnitee (who hereby agrees to reimburse the Company) for all such amounts
theretofore paid; provided, however, that if such Indemnitee has commenced or
thereafter commences legal proceedings in a court of competent jurisdiction to
secure a determination that such Indemnitee should be indemnified under
applicable law, any determination made by the Reviewing Party that such
Indemnitee would not be permitted to be indemnified under applicable law shall
not be binding and such Indemnitee shall not be required to reimburse the
Company for any Expense Advance until a final judicial determination is made
with respect thereto (as to which all rights of appeal therefrom have been
exhausted or lapsed). An Indemnitee’s obligation to reimburse the Company for
any Expense Advance shall be unsecured and no interest shall be charged thereon

 

2



--------------------------------------------------------------------------------

if such reimbursement is made within thirty (30) days of such final judicial
determination, unless otherwise required by the court. If there has not been a
Change in Control (as defined in Section 10(c) hereof), the Reviewing Party
shall be selected by the Board of Directors, and if there has been such a Change
in Control (other than a Change in Control that has been approved by a majority
of the Company’s Board of Directors who were directors immediately prior to such
Change in Control), the Reviewing Party shall be the Independent Legal Counsel
referred to in Section 10(d) hereof. If there has been no determination by the
Reviewing Party or if the Reviewing Party determines that an Indemnitee
substantively would not be permitted to be indemnified in whole or in part under
applicable law, the Indemnitee shall have the right to commence litigation
seeking an initial determination by the court or challenging any such
determination by the Reviewing Party or any aspect thereof, including, without
limitation, the legal or factual bases therefor, and the Company hereby consents
to service of process and to appear in any such proceeding. Any determination by
the Reviewing Party otherwise shall be conclusive and binding on the Company and
such Indemnitee.

 

c. Contribution. If the indemnification provided for in Section 1(a) above for
any reason is held by a court of competent jurisdiction to be unavailable to an
Indemnitee in respect of any losses, claims, damages, expenses or liabilities
referred to therein, then the Company, in lieu of indemnifying such Indemnitee
thereunder, shall contribute to the amount paid or payable by such Indemnitee as
a result of such losses, claims, damages, expenses or liabilities (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Indemnitees, or (ii) if the allocation provided by clause (i)
above is not permitted by applicable law, in such proportion as is appropriate
to reflect not only the relative benefits referred to in clause (i) above but
also the relative fault of the Company and the Indemnitees in connection with
the action or inaction that resulted in such losses, claims, damages, expenses
or liabilities, as well as any other relevant equitable considerations. In
connection with the registration of the Company’s securities, the relative
benefits received by the Company and the Indemnitees shall be deemed to be in
the same respective proportions that the net proceeds from the offering (before
deducting expenses) received by the Company and the Indemnitees, in each case as
set forth in the table on the cover page of the applicable prospectus, bear to
the aggregate public offering price of the securities so offered. The relative
fault of the Company and the Indemnitees shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company or the Indemnitees and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.

 

The Company and the Indemnitees agree that it would not be just and equitable if
contribution pursuant to this Section 1(c) were determined by pro rata or per
capita allocation or by any other method of allocation that does not take
account of the equitable considerations referred to in the immediately preceding
paragraph. In connection with the registration of the Company’s securities, in
no event shall an Indemnitee be required to contribute any amount under this
Section 1(c) in excess of the lesser of (i) that proportion of the total of such
losses, claims, damages or liabilities that are indemnified against, equal to
the proportion of the total securities sold under such registration statement
that are being sold by such Indemnitee or (ii) the proceeds received by such
Indemnitee from its sale of securities under such registration statement. No
person found guilty of fraudulent misrepresentation (within the meaning of

 

3



--------------------------------------------------------------------------------

Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not found guilty of such fraudulent misrepresentation.

 

d. Survival Regardless of Investigation. The indemnification and contribution
provided for in this Section 1 will remain in full force and effect regardless
of any investigation made by or on behalf of the Indemnitees or any officer,
director, employee, agent or controlling person of the Indemnitees.

 

e. Change in Control. The Company agrees that if there is a Change in Control of
the Company (other than a Change in Control that has been approved by a majority
of the Company’s Board of Directors who were directors immediately prior to such
Change in Control) then, with respect to all matters thereafter arising
concerning the rights of the Indemnitees to payments of Expenses under this
Agreement or any other agreement or under the Company’s Certificate of
Incorporation or Bylaws as now or hereafter in effect, Independent Legal Counsel
(as defined in Section 10(d) hereof) shall be selected by the Indemnitees and
approved by the Company (which approval shall not be unreasonably withheld).
Such counsel, among other things, shall render its written opinion to the
Company and the Indemnitees as to whether and to what extent the Indemnitees
would be permitted to be indemnified under applicable law. The Company agrees to
abide by such opinion and to pay the reasonable fees of the Independent Legal
Counsel referred to above and to fully indemnify such counsel against any and
all expenses (including, without limitation, reasonable attorneys’ fees),
claims, liabilities and damages arising out of or relating to this Agreement or
its engagement pursuant hereto.

 

f. Mandatory Payment of Expenses. Notwithstanding any other provision of this
Agreement, to the extent that the Indemnitees have been successful on the merits
or otherwise, including, without limitation, the dismissal of an action without
prejudice, in the defense of any action, suit, proceeding, inquiry or
investigation referred to in Section 1(a) hereof or in the defense of any claim,
issue or matter therein, each Indemnitee shall be indemnified against all
Expenses incurred by such Indemnitee in connection herewith.

 

2. Expenses; Indemnification Procedure.

 

a. Advancement of Expenses. The Company shall advance all Expenses incurred by
the Indemnitees. The advances to be made hereunder shall be paid by the Company
to the Indemnitees as soon as practicable but in any event no later than five
(5) days after written demand by such Indemnitees therefor to the Company.

 

b. Notice/Cooperation by the Indemnitees. Each Indemnitee shall give the Company
notice in writing as soon as practicable of any Claim made against such
Indemnitee for which indemnification will or could be sought under this
Agreement. Notice to the Company shall be directed to the Company’s Chief
Executive Officer at the Company’s address (or such other address as the Company
shall designate in writing to the Indemnitees).

 

c. No Presumptions; Burden of Proof. For purposes of this Agreement, the
termination of any Claim by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that the Indemnitees did not meet any
particular standard of conduct or

 

4



--------------------------------------------------------------------------------

have any particular belief or that a court has determined that indemnification
is not permitted by applicable law. In addition, neither the failure of the
Reviewing Party to have made a determination as to whether an Indemnitee has met
any particular standard of conduct or had any particular belief, nor an actual
determination by the Reviewing Party that an Indemnitee has not met such
standard of conduct or did not have such belief, prior to the commencement of
legal proceedings by such Indemnitee to secure a judicial determination that
such Indemnitee should be indemnified under applicable law, shall be a defense
to an Indemnitee’s claim or create a presumption that such Indemnitee has not
met any particular standard of conduct or did not have any particular belief. In
connection with any determination by the Reviewing Party or otherwise as to
whether an Indemnitee is entitled to be indemnified hereunder, the burden of
proof shall be on the Company to establish that an Indemnitee is not so
entitled.

 

d. Notice to Insurers. If, at the time of the receipt by the Company of a notice
of a Claim pursuant to Section 2(b) hereof, the Company has liability insurance
in effect that may cover such Claim, the Company shall give prompt notice of the
commencement of such Claim to the insurers in accordance with the procedures set
forth in each of the policies. The Company shall thereafter take all necessary
or desirable action to cause such insurers to pay, on behalf of the Indemnitees,
all amounts payable as a result of such action, suit, proceeding, inquiry or
investigation in accordance with the terms of such policies.

 

e. Selection of Counsel. In the event the Company shall be obligated hereunder
to pay the Expenses of any Claim, the Company shall be entitled to assume the
defense of such Claim, with counsel approved by the applicable Indemnitee, upon
the delivery to such Indemnitee of written notice of its election to do so.
After delivery of such notice, approval of such counsel by the Indemnitee and
the retention of such counsel by the Company, the Company will not be liable to
such Indemnitee under this Agreement for any fees of counsel subsequently
incurred by such Indemnitee with respect to the same Claim; provided that, (i)
the Indemnitee shall have the right to employ such Indemnitee’s counsel in any
such Claim at the Indemnitee’s expense and (ii) if (A) the employment of counsel
by the Indemnitee has been previously authorized by the Company, (B) such
Indemnitee shall have reasonably concluded that there is a conflict of interest
between the Company and such Indemnitee in the conduct of any such defense, or
(C) the Company shall not continue to retain such counsel to defend such Claim,
then the fees and expenses of the Indemnitee’s counsel shall be at the expense
of the Company. The Company shall have the right to conduct such defense as it
sees fit in its sole discretion, including, without limitation, the right to
settle any claim against any Indemnitee without the consent of such Indemnitee.

 

3. Additional Indemnification Rights; Nonexclusivity.

 

a. Scope. The Company hereby agrees to indemnify the Indemnitees to the fullest
extent permitted by law, even if such indemnification is not specifically
authorized by the other provisions of this Agreement, the Company’s Certificate
of Incorporation, the Company’s Bylaws or by statute. In the event of any change
after the date of this Agreement in any applicable law, statute or rule that
expands the right of a Delaware corporation to indemnify a member of its Board
of Directors or an officer, employee, controlling person, agent or fiduciary, it
is the intent of the parties hereto that the Indemnitees shall enjoy by this
Agreement the greater benefits afforded by such change. In the event of any
change after the date of this

 

5



--------------------------------------------------------------------------------

Agreement in any applicable law, statute or rule that narrows the right of a
Delaware corporation to indemnify a member of its Board of Directors or an
officer, employee, agent or fiduciary, such change, to the extent not otherwise
required by such law, statute or rule to be applied to this Agreement, shall
have no effect on this Agreement or the parties’ rights and obligations
hereunder except as set forth in Section 8(a) hereof.

 

b. Nonexclusivity. The indemnification provided by this Agreement shall be in
addition to any rights to which the Indemnitees may be entitled under the
Company’s Certificate of Incorporation, its Bylaws, any agreement, any vote of
stockholders or disinterested directors, the Delaware General Corporation Law,
or otherwise. The indemnification provided under this Agreement shall continue
as to each Indemnitee for any action such Indemnitee took or did not take while
serving in an indemnified capacity even though the Indemnitee may have ceased to
serve in such capacity.

 

4. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against any
Indemnitee to the extent such Indemnitee has otherwise actually received payment
(under any insurance policy, Certificate of Incorporation, Bylaw or otherwise)
of the amounts otherwise indemnifiable hereunder.

 

5. Partial Indemnification. If any Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for any portion of Expenses
incurred in connection with any Claim, but not, however, for all of the total
amount thereof, the Company shall nevertheless indemnify such Indemnitee for the
portion of such Expenses to which such Indemnitee is entitled.

 

6. Mutual Acknowledgement. The Company and each Indemnitee acknowledge that in
certain instances, Federal law or applicable public policy may prohibit the
Company from indemnifying its directors, officers, employees, controlling
persons, agents or fiduciaries under this Agreement or otherwise. Each
Indemnitee understands and acknowledges that the Company has undertaken or may
be required in the future to undertake with the Securities and Exchange
Commission to submit the question of indemnification to a court in certain
circumstances for a determination of the Company’s rights under public policy to
indemnify the Indemnitees.

 

7. Liability Insurance. To the extent the Company maintains liability insurance
applicable to directors, officers, employees, control persons, agents or
fiduciaries, each of the Indemnitees shall be covered by such policies in such a
manner as to provide the Indemnitees the same rights and benefits as are
accorded to the most favorably insured of the Company’s directors, if such
Indemnitee is a director, or of the Company’s officers, if such Indemnitee is
not a director of the Company but is an officer; or of the Company’s key
employees, controlling persons, agents or fiduciaries, if such Indemnitee is not
an officer or director but is a key employee, agent, control person, or
fiduciary.

 

8. Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement:

 

6



--------------------------------------------------------------------------------

 

a. Claims Initiated by an Indemnitee. To indemnify or advance expenses to any
Indemnitee with respect to Claims initiated or brought voluntarily by such
Indemnitee and not by way of defense, except (i) with respect to actions or
proceedings to establish or enforce a right to indemnify under this Agreement or
any other agreement or insurance policy or under the Company’s Certificate of
Incorporation or Bylaws now or hereafter in effect relating to Claims for
Indemnifiable Events, (ii) in specific cases if the Board of Directors has
approved the initiation or bringing of such Claim, or (iii) as otherwise
required under Section 145 of the Delaware General Corporation Law, regardless
of whether such Indemnitee ultimately is determined to be entitled to such
indemnification, advance expense payment or insurance recovery, as the case may
be; or

 

b. Claims Under Section 16(b). To indemnify any Indemnitee for expenses and the
payment of profits arising from the purchase and sale by such Indemnitee of
securities in violation of Section 16(b) of the Exchange Act or any similar
successor statute; or

 

c. Claims Excluded Under Section 145 of the Delaware General Corporation Law. To
indemnify any Indemnitee if indemnification is expressly prohibited by law,
subject to the right of the Indemnitee to challenge such determination pursuant
to Section 1(b).

 

d. Claims Resulting from Willful Misconduct or Fraud. To indemnify or advance
Expenses to any Indemnitee with respect to Claims resulting from such
Indemnitee’s willful misconduct or fraud on the part of the Indemnitee.

 

9. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against any
Indemnitee or any Indemnitee’s estate, spouse, heirs, executors or personal or
legal representatives after the expiration of five (5) years from the date of
accrual of such cause of action, and any claim or cause of action of the Company
shall be extinguished and deemed released unless asserted by the timely filing
of a legal action within such five (5)-year period; provided, however, that if
any shorter period of limitations is otherwise applicable to any such cause of
action, such shorter period shall govern.

 

10. Construction of Certain Phrases.

 

a. For purposes of this Agreement, references to the “Company” shall include, in
addition to the resulting corporation, any constituent corporation (including,
without limitation, any constituent of a constituent) absorbed in a
consolidation or merger that, if its separate existence had continued, would
have had power and authority to indemnify its directors, officers, employees,
agents or fiduciaries, so that if an Indemnitee is or was a director, officer,
employee, agent, control person, or fiduciary of such constituent corporation,
or is or was serving at the request of such constituent corporation as a
director, officer, employee, control person, agent or fiduciary of another
corporation, partnership, joint venture, employee benefit plan, trust or other
enterprise, each Indemnitee shall stand in the same position under the
provisions of this Agreement with respect to the resulting or surviving
corporation as each Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.

 

7



--------------------------------------------------------------------------------

 

b. For purposes of this Agreement, references to “other enterprises” shall
include, without limitation, employee benefit plans; references to “fines” shall
include, without limitation, any excise taxes assessed on any Indemnitee with
respect to an employee benefit plan; and references to “serving at the request
of the Company” shall include any service as a director, officer, employee,
agent or fiduciary of the Company that imposes duties on, or involves services
by, such director, officer, employee, agent or fiduciary with respect to an
employee benefit plan, its participants or its beneficiaries; and if any
Indemnitee acted in good faith and in a manner such Indemnitee reasonably
believed to be in the interest of the participants and beneficiaries of an
employee benefit plan, such Indemnitee shall be deemed to have acted in a manner
“not opposed to the best interests of the Company” as referred to in this
Agreement.

 

c. For purposes of this Agreement a “Change in Control” shall be deemed to have
occurred if (i) any “person” (as such term is used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act), other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or a corporation owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company, (A) who is or
becomes the beneficial owner, directly or indirectly, of securities of the
Company representing ten percent (10%) or more of the combined voting power of
the Company’s then outstanding Voting Securities (as defined in Section 10(f)
hereof), increases his beneficial ownership of such securities by five percent
(5%) or more over the percentage so owned by such person, or (B) becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Exchange Act), directly
or indirectly, of securities of the Company representing more than twenty
percent (20%) of the total voting power represented by the Company’s then
outstanding Voting Securities, (ii) during any period of two (2) consecutive
years, individuals who at the beginning of such period constitute the Board of
Directors of the Company and any new director whose election by the Board of
Directors or nomination for election by the Company’s stockholders was approved
by a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof, or (iii) the stockholders of the Company approve
a merger or consolidation of the Company with any other corporation other than a
merger or consolidation that would result in the Voting Securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least eighty percent (80%) of the total voting power
represented by the Voting Securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the stockholders
of the Company approve a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company of (in one transaction or a
series of transactions) all or substantially all of the Company’s assets.

 

d. For purposes of this Agreement, “Independent Legal Counsel” shall mean an
attorney or firm of attorneys, selected in accordance with the provisions of
Section 2(e) hereof, who shall not have otherwise performed services for the
Company or any Indemnitee within the last three (3) years (other than with
respect to matters concerning the right of any Indemnitee under this Agreement,
or of other indemnitees under similar indemnity agreements).

 

8



--------------------------------------------------------------------------------

 

e. For purposes of this Agreement, a “Reviewing Party” shall mean any
appropriate person or body consisting of a member or members of the Company’s
Board of Directors or any other person or body appointed by the Board of
Directors who is not a party to the particular Claim for which the Indemnitees
are seeking indemnification, or Independent Legal Counsel.

 

f. For purposes of this Agreement, “Voting Securities” shall mean any securities
of the Company that vote generally in the election of directors.

 

11. Amendment and Termination. Any term hereof may be amended (either generally
or in a particular instance and either retroactively or prospectively) only with
the written consent of (a) the Company; and (b) each Indemnitee, if any,
adversely affected by such amendment. Any amendment so effected shall be binding
upon the Company and all Indemnitees and all of their respective successors and
assigns whether or not such person or entity entered into or approved such
amendment or waiver. The observance of any term hereof may be waived by a party
with respect to its own interests (either generally or in a particular instance
and either retroactively or prospectively) only with the written consent of the
party so waiving the observance of such term. In no event shall such waiver of
any rights hereunder constitute the waiver of such rights in any future instance
unless the waiver so specifies in writing. Notwithstanding anything to the
contrary in this Agreement, the Company may add additional Indemnitees at any
time to this Agreement without the consent of any other Indemnitee.

 

12. Attorneys’ Fees. In the event that any action is instituted by an Indemnitee
under this Agreement or under any liability insurance policies maintained by the
Company to enforce or interpret any of the terms hereof or thereof, any
Indemnitee shall be entitled to be paid all Expenses incurred by such Indemnitee
with respect to such action, regardless of whether such Indemnitee is ultimately
successful in such action, and shall be entitled to the advancement of Expenses
with respect to such action, unless, as a part of such action, a court of
competent jurisdiction over such action determines that each of the material
assertions made by such Indemnitee as a basis for such action was not made in
good faith or was frivolous. In the event of an action instituted by or in the
name of the Company under this Agreement to enforce or interpret any of the
terms of this Agreement, the Indemnitee shall be entitled to be paid all
Expenses incurred by such Indemnitee in defense of such action (including,
without limitation, costs and expenses incurred with respect to such
Indemnitee’s counterclaims and cross-claims made in such action), and shall be
entitled to the advancement of Expenses with respect to such action, unless, as
a part of such action, a court having jurisdiction over such action determines
that each of such Indemnitee’s material defenses to such action was made in bad
faith or was frivolous.

 

13. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors, assigns, including, without limitation, any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of the Company, spouses, heirs,
and personal and legal representatives.

 

9



--------------------------------------------------------------------------------

 

14. Choice of Law. This Agreement shall be governed by and its provisions
construed and enforced in accordance with the laws of the State of Delaware, as
applied to contracts between Delaware residents, entered into and to be
performed entirely within the State of Delaware, without regard to the conflict
of laws principles thereof.

 

15. Consent to Jurisdiction. The Company and each Indemnitee each hereby
irrevocably consents to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any action or proceeding that arises out of
or relates to this Agreement and agree that any action instituted under this
Agreement shall be commenced, prosecuted and continued only in the Court of
Chancery of the State of Delaware in and for New Castle County, which shall be
the exclusive and only proper forum for adjudicating such a claim.

 

16. Corporate Authority. The Board of Directors of the Company and its
stockholders have approved the terms of this Agreement.

 

17. Counterparts. This Agreement may be executed in one (1) or more
counterparts, each of which shall constitute an original.

 

18. Integration and Entire Agreement. Subject to Section 3(b), this Agreement
sets forth the entire understanding between the parties hereto and supersedes
and merges all previous written and oral negotiations, commitments,
understandings and agreements relating to the subject matter hereof between the
parties hereto.

 

19. No Construction as Employment Agreement. Nothing contained in this Agreement
shall be construed as giving any Indemnitee any right to be retained in the
employ of the Company or any of its subsidiaries.

 

20. Notice. All notices and other communications required or permitted hereunder
shall be in writing, shall be effective when given, and shall in any event be
deemed to be given (i) two (2) days after deposit with the U.S. Postal Service
or other applicable postal service, if delivered by first class mail, postage
prepaid, (ii) upon delivery, if delivered by hand, (iii) one (1) business day
after the business day of deposit with Federal Express or similar overnight
courier, freight prepaid, or (iv) one (1) day after the business day of delivery
by facsimile transmission, if deliverable by facsimile transmission, with copy
by first class mail, postage prepaid, and shall be addressed if to the
Indemnitees, at each Indemnitee’s address as set forth beneath the Indemnitees’
signatures to this Agreement and if to the Company at the address of its
principal corporate offices (Attention: Secretary) or at such other address as
such party may designate by ten (10) days’ advance written notice to the other
party hereto.

 

21. Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including, without limitation, any
provision within a single section, paragraph or sentence) are held by a court of
competent jurisdiction to be invalid, void or otherwise unenforceable, and the
remaining provisions shall remain enforceable to the fullest extent permitted by
law. Furthermore, to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of this Agreement
containing any provision held to be invalid, void or otherwise unenforceable,
that is not itself invalid, void or

 

10



--------------------------------------------------------------------------------

unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.

 

22. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
an Indemnitee who shall execute all documents required and shall do all acts
that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.

 

23. Successors and Assigns. The Company shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all, substantially all, or a substantial part, of the business and/or assets of
the Company, by written agreement in form and substance satisfactory to each
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. This Agreement shall continue in effect with
respect to Claims relating to Indemnifiable Events regardless of whether any
Indemnitee continues to serve as a director, officer, employee, agent,
controlling person, or fiduciary of the Company or of any other enterprise,
including, without limitation, subsidiaries of the Company, at the Company’s
request.

 

[Signature Pages Follow]

 

11



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first written above.

 

RIBOZYME PHARMACEUTICALS, INC.:

By:

 

/s/ HOWARD W. ROBIN

--------------------------------------------------------------------------------

Name:

 

Howard W. Robin

Title:

 

President and CEO

Address:

 

2950 Wilderness Place
Boulder, Colorado 80301

 

SIGNATURE PAGE TO INDEMNIFICATION AGREEMENT



--------------------------------------------------------------------------------

 

INDEMNITEES:

/s/ JEREMY L. CURNOCK COOK        

--------------------------------------------------------------------------------

Jeremy L. Curnock Cook

 

13